                                                                                                   FILED

                                           United States District Court                              MAR 11
                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                                     SUSAN SOONG
                                                 SAN FRANCISCO DIVISION                            CLERK, U.S. DISTRICT COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                                    ^      OAKLAND
       United States of America,                               Case No.      -cyiL-       ?-

                        Plaintiff,                             STIPULATED ORDER EXCLUDING TIME
                   V.                                          UNDER THE SPEEDY TRIAL ACT

  '^aazsV ■2)
                        Defendant(s).

For the reasons stated by the parties on the record on VWrU-VC             . the court excludes time under the Speedy
Trial Act from VlgcrfUAC              to WpoV VS ^            and finds that the ends of justice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following faetor(s):

                Failure to grant a continuance would be likely to result in a miscarriage of justice.
                See IS U.S.C. § 3I6I(h)(7)(B)(i).

                The case is so unusual or so complex, due to [check applicable reasons]            the number of
                defendants,          the nature of the prosecution, or       the existence of novel questions of fact
                or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                itself within the time limits established by this section. See 18 U.S.C. § 3I6I(h)(7)(B)(ii).

                Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                taking into account the exercise of due diligence. See 18 U.S.C. § 316I(h)(7)(B)(iv).

                Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
                counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                See 18 U.S.C. § 316I(h)(7)(B)(iv).

                Failure to grant a eontinuance would unreasonably deny the defendant the reasonable time
                necessary for effective preparation, taking into account the exercise of due diligence.
                See 18 U.S.C. § 3I6I(h)(7)(B)(iv).

                With the consent of the defendant, and taking into account the public interest in the prompt
                disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                paragraph and — based on the parties' showing of good cause — finds good cause for extending
                the time limits for a preliminary hearing under Federal Rule of Criminal Proeedure 5.1 and for
                extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
                exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

       IT IS SO ORDERED.


       DATED: J } jj^                                           Kandis A. Westmore
                                                                United States Magistrate Judge


       STIPULATED:
                               mey for Defendant                Assistant United States Attorney


                                                                                                           V. I I/O 1/2018
